

116 S4313 IS: Physician Education on PFAS Health Impacts Act
U.S. Senate
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4313IN THE SENATE OF THE UNITED STATESJuly 23, 2020Mrs. Shaheen (for herself and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish a grant program for purposes of providing training to physicians on the health effects of exposure to perfluoroalkyl and polyfluoroalkyl substances.1.Short titleThis Act may be cited as the Physician Education on PFAS Health Impacts Act.2.Grant program for training of physicians on PFASPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following:399V–7.Grant program for training of physicians on PFAS(a)In generalThe Secretary shall award grants to eligible entities for the purpose of developing courses for physicians or other medical practitioners to inform such physicians and medical practitioners about the impact of perfluoroalkyl and polyfluoroalkyl substance exposure on health outcomes and best practices for patients who have been exposed to such substances.(b)Eligible entitiesTo be eligible to receive a grant under this section, and entity shall—(1)be—(A)a national or State medical organization or other organization that provides educational courses to health care providers; or(B)an institution of medical research or a clinical researcher at such an institution of medical research;(2)have expertise in clinical conditions or diseases that are related or exacerbated by perfluoroalkyl and polyfluoroalkyl substance exposure, experience in environmental health, and other expertise and experience as the Secretary determines appropriate;(3)commit to gathering input from patients and clinicians when developing the training courses, as the Secretary determines appropriate; and(4)submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(c)Reporting(1)Grantee reporting to the SecretaryEach recipient of a grant under this section shall annually report to the Secretary, in a form and manner determined by the Secretary, on training materials developed through use of funds awarded under the grant. Each such report shall include any findings or recommendations that the grantees have determined should be included in physician or medical practitioner training.(2)HHS dissemination of informationEach year, not later than 90 days after receiving the reports from grant recipients under paragraph (1), the Secretary shall disseminate to the public a summary of findings and recommendations that are included in the material provided under such paragraph (1).(d)DefinitionIn this section, the term PFAS means a perfluoroalkyl or polyfluoroalkyl substance with at least one fully fluorinated carbon atom. (e)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $500,000 for the period of fiscal years 2021 through 2025, to remain available until expended..